Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1 and 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2017/0125604 A1) in view of Watanabe et al (US 6,255,706 B1)(“Watanabe”).
Oshima discloses a method of manufacturing a TFT (thin film transistor (para.  0003 and 0057)including 
Forming an active pattern on a substrate, as Oshima discloses forming an oxide semiconductor film 12 on a substrate 11 (para. 0058) 
Forming an insulator 13M and a gate electron layer on the active pattern
Forming a photoresist pattern on the gate electrode layer using the photoresist
Forming an insulating pattern by dry etching , as Oshima discloses dry etching conductive film 14-M1 and insulating film 13M (parea.  0062 and Fig. 4B)
Forming a gate electrode by wet etching a side surface of the gate electrode using the photoresist pattern, as Oshima discloses wet etching is necessary to control the side etching of the metal gate layers (para. 0062) and Oshima also discloses indium in the metal oxide semiconductor  (para. 0046).
Oshima is silent with respect to the order of wet etching to form a preliminary gate pattern.
Watanabe, in the same field of endeavor of manufacturing TFT (Abstract), discloses  partially wet etching using resist as a mask and partially dry etching attacked layers (col. 5, lines 42-67 and col. 6, lines 1-7 col. 6, lines 27-36) in order to prevent overhang and Oshima also discloses partially wet etching and partially dry etching   in order to prevent damage to underlying layers (col. 4, lines 42-67 and col. 5, lines 1-8).

Re claim 3:  Oshima discloses source/drain electroces 17A, 17B, on the areas of active layer not covered by insulation 16 (para. 0044 and Fig. 1).
Re claim 4:  Oshima discloses a high resistance film 15 may form and may be removed (para. 0067), as the film can result in leak current if the film is not removed (para. 0067).
Re claim 5:   Oshima discloses the residue high resistance film may include indium oxide from the oxide semiconductor region 12C  (para. 0053 and Fig. 1).
Re claim 8:  Oshima discloses forming a step after forming the gate electrode, as Oshima discloses in Fig. 5C to Fig. 6 that a step is formed in the insulating pattern 16 in the forming of the opeings for the contacts 17A and 17B, the stepped surface being in the layer 15 in Fig. 6.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2017/0125604 A1) in view of Watanabe et al (US 6,255,706 B1)(“Watanabe”) as applied to claim 1 above, and further in view of Kim et al (US 2013/0127694 A1)(“Kim”).
Oshima in view of Watanabe discloses the limitations of claim 1 as stated above.  Oshima in view of Watanabe is silent with respect to implantation of oxggen.
Kim, in the same field of endeavor of fabricating TFT (Abstract), discloses oxygen ions in the metal oxide semiconductor (para. 0101), the metal oxide semiconductor includes indium (para. 0095).
.

Claims  6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2017/0125604 A1) in view of Watanabe et al (US 6,255,706 B1)(“Watanabe”) as applied to claim 4 above, and further in view of Lin et al (US  5,670,062)(“Lin”).
Oshima in view of Watanabe discloses the limitations of claim 4 as sted above. Oshima also discloses a width of the gate electrode is narrower than the  preliminary gate electrode, as shown in Fig 4B to Fig. 4C, the width 14-1 in Fig. 4C is narrower than 14-1 in Fig. 4B    Oshima in view of Watanabe is silent with respect to the recited relative width of the gate and with rsepct to leakage current.
:            Oshima discloses a width of the gate electrode is narrower than the  preliminary gate electrode, as shown in Fig 4B to Fig. 4C, the width 14-1 in Fig. 4C is narrower than 14-1 in Fig. 4B.
                Lin, in the same field of endeavor of fabrication of TFT (col. 1, lines 11-22), discloses that steep sidewalls can result in high leakage current (col. 1, lines 33-47).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the arrangement disclosed by Lin combined with the method disclosed by Oshima in view of Watanabe results in the benefit of lower leakage current as disclosed by Lin.
Re claim 9:  Oshima discloses the first and second layer are different, as Oshima discloses their etch rates are different, for example in Fig. 4A the layer 14-1 is not etched by the first etching , and in Fig. 4B a portion of the layer 14-1 remains after the etching and the stepped etching would be expected to decrease the leakage current as stated above in the rejection of claim 4. 

           Re claim 11:  Oshima discloses the active pattern includes indium, as stated above in the rejection of claim 5, therefore the cleaning solution would be expected to include an etching solution capable of etching indium in order to remove residues containing indium.
          Re claim 12:  Oshima discloses removing the photoresist pattern on the gate electrode (para. 0062 and Fig. 4C)
Forming an interlayer insulating layer 16 on the gate electrode (Fig. 6)   forming contact holes through the interlayer insulating layer to expose the active pattern (Fig. 6)
And forming a source electrode17A  and a drain electrode 17B electrically connected to the active pattern 12C through the contact holes (para. 0070, 0072, and 0073 and Fig. 6).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2017/0125604 A1) in view of Watanabe et al (US 6,255,706 B1)(“Watanabe”)  and of Lin et al (US  5,670,062)(“Lin”) as applied to claim 6 above, and further in view of Hargrove et al (US 2010/0213555 A1)(“Hargrove”).
Oshima in view of Watanabe and of Lin discloses the limitations of claim 6 as stated above.  Oshima also discloses the electrically conductive layers 14-2 and 14-3 are different materiasl and that they have different etch rates from layer 14-1, as can be seen from Fig. 4A and Fig. 4B, the etching rates are different.   Oshima in view of Watanabe and of Lin are silent with respect to the recited first layer of the gate.
Hargrove, in the same field of endeavor of forming transistors (para. 0002), discloses a metal oxide gate cap and a metal layer on the gate insulating layer (para. 0029- 0030) , which decreases the 
It would have been obvious to one of ordinary skill in the art to combine the arrangement disclosed by Hargrove with the method disclosed by Oshima in view of Watanabe and of Lin in order to obtain the benefit disclosed by Hargrove as stated above.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2017/0125604 A1) in view of Watanabe et al (US 6,255,706 B1)(“Watanabe”).
Oshima discloses a method of manufacturing a TFT (thin film transistor (para.  0003 and 0057)including 
Forming an active pattern on a substrate, as Oshima discloses forming an oxide semiconductor film 12 on a substrate 11 (para. 0058) 
Forming an insulator 13M and a gate electron layer on the active pattern
Forming a photoresist pattern on the gate electrode layer using the photoresist
Forming an insulating pattern by dry etching , as Oshima discloses dry etching conductive film 14-M1 and insulating film 13M (parea.  0062 and Fig. 4B)
Forming a gate electrode by wet etching a side surface of the gate electrode using the photoresist pattern, as Oshima discloses wet etching is necessary to control the side etching of the metal gate layers (para. 0062) and Oshima also discloses indium in the metal oxide semiconductor  (para. 0046).
Oshima discloses a high resistance film 15 may form and may be removed (para. 0067), as the film can result in leak current if the film is not removed (para. 0067).

Watanabe, in the same field of endeavor of manufacturing TFT (Abstract), discloses  partially wet etching using resist as a mask and partially dry etching attacked layers (col. 5, lines 42-67 and col. 6, lines 1-7 col. 6, lines 27-36) in order to prevent overhang and Oshima also discloses partially wet etching and partially dry etching   in order to prevent damage to underlying layers (col. 4, lines 42-67 and col. 5, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Watanabe with the method disclosed by Oshima in order to avoid overhang and damage to underlying layers as disclosed by Watanabe.and because the order of adding ingredients is considered obvious (MPEP 2144.04(IV)(C) Changes in sequence of adding ingredients).
           Re claim 14:    Oshima discloses the active pattern includes indium, as stated above in the rejection of claim 13, therefore the cleaning solution would be expected to include an etching solution capable of etching indium in order to remove residues containing indium.


Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2017/0125604 A1) in view of Watanabe et al (US 6,255,706 B1)(“Watanabe”).
Oshima discloses a method of manufacturing a TFT (thin film transistor (para.  0003 and 0057)including 
Forming an active pattern on a substrate, as Oshima discloses forming an oxide semiconductor film 12 on a substrate 11 (para. 0058) 
Forming an insulator 13M and a gate electron layer on the active pattern
Forming a photoresist pattern on the gate electrode layer using the photoresist

Forming a gate electrode by wet etching a side surface of the gate electrode using the photoresist pattern, as Oshima discloses wet etching is necessary to control the side etching of the metal gate layers (para. 0062) and Oshima also discloses indium in the metal oxide semiconductor  (para. 0046).
Oshima discloses a high resistance film 15 may form and may be removed (para. 0067), as the film can result in leak current if the film is not removed (para. 0067).
Oshima also discloses forming TFT and connecting the TFT to light emitting layer (para. 0044, 0070, 0095, 0111 and Fig. 11).
Oshima is silent with respect to the order of wet etching to form a preliminary gate pattern.
Watanabe, in the same field of endeavor of manufacturing TFT (Abstract), discloses  partially wet etching using resist as a mask and partially dry etching attacked layers (col. 5, lines 42-67 and col. 6, lines 1-7 col. 6, lines 27-36) in order to prevent overhang and Oshima also discloses partially wet etching and partially dry etching   in order to prevent damage to underlying layers (col. 4, lines 42-67 and col. 5, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Watanabe with the method disclosed by Oshima in order to avoid overhang and damage to underlying layers as disclosed by Watanabe.and because the order of adding ingredients is considered obvious (MPEP 2144.04(IV)(C) Changes in sequence of adding ingredients).


16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2017/0125604 A1) in view of Watanabe et al (US 6,255,706 B1)(“Watanabe”) as applied to claim 1 above, and further in view of Kim et al (US 2013/0127694 A1)(“Kim”).
Oshima discloses a method of manufacturing a TFT (thin film transistor (para.  0003 and 0057)including 
Forming an active pattern on a substrate, as Oshima discloses forming an oxide semiconductor film 12 on a substrate 11 (para. 0058) 
Forming an insulator 13M and a gate electron layer on the active pattern
Forming a photoresist pattern on the gate electrode layer using the photoresist
Forming an insulating pattern by dry etching , as Oshima discloses dry etching conductive film 14-M1 and insulating film 13M (parea.  0062 and Fig. 4B)
Forming a gate electrode by wet etching a side surface of the gate electrode using the photoresist pattern, as Oshima discloses wet etching is necessary to control the side etching of the metal gate layers (para. 0062) and Oshima also discloses indium in the metal oxide semiconductor  (para. 0046).
Oshima is silent with respect to the order of wet etching to form a preliminary gate pattern.
Watanabe, in the same field of endeavor of manufacturing TFT (Abstract), discloses  partially wet etching using resist as a mask and partially dry etching attacked layers (col. 5, lines 42-67 and col. 6, lines 1-7 col. 6, lines 27-36) in order to prevent overhang and Oshima also discloses partially wet etching and partially dry etching   in order to prevent damage to underlying layers (col. 4, lines 42-67 and col. 5, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Watanabe with the method disclosed by Oshima in order to avoid overhang and damage to underlying layers as disclosed by Watanabe.and 
Oshima in view of Watanabe discloses the limitations of claim 1 as stated above.  Oshima in view of Watanabe is silent with respect to implantation of oxggen.
:  Oshima discloses a high resistance film 15 may form and may be removed (para. 0067), as the film can result in leak current if the film is not removed (para. 0067).
Oshima discloses source/drain electroces 17A, 17B, on the areas of active layer not covered by insulation 16 (para. 0044 and Fig. 1).
Kim, in the same field of endeavor of fabricating TFT (Abstract), discloses oxygen ions in the metal oxide semiconductor (para. 0101), the metal oxide semiconductor includes indium (para. 0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Kim with the method disclosed by Oshima in view of Watanabe in order to obtain the benefit of control of carrier concentration (Kim,para. 0034).

Claims  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2017/0125604 A1) in view of Watanabe et al (US 6,255,706 B1)(“Watanabe”) as applied to claim 4 above, and further in view of Lin et al (US  5,670,062)(“Lin”).
Oshima in view of Watanabe discloses the limitations of claim 4 as sted above. Oshima also discloses a width of the gate electrode is narrower than the  preliminary gate electrode, as shown in Fig 4B to Fig. 4C, the width 14-1 in Fig. 4C is narrower than 14-1 in Fig. 4B    Oshima in view of Watanabe is silent with respect to the recited relative width of the gate and with rsepct to leakage current.
:            Oshima discloses a width of the gate electrode is narrower than the  preliminary gate electrode, as shown in Fig 4B to Fig. 4C, the width 14-1 in Fig. 4C is narrower than 14-1 in Fig. 4B.

             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the arrangement disclosed by Lin combined with the method disclosed by Oshima in view of Watanabe results in the benefit of lower leakage current as disclosed by Lin.


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2017/0125604 A1) in view of Watanabe et al (US 6,255,706 B1)(“Watanabe”).
Oshima discloses a method of manufacturing a TFT (thin film transistor (para.  0003 and 0057)including 
Forming an active pattern on a substrate, as Oshima discloses forming an oxide semiconductor film 12 on a substrate 11 (para. 0058) 
Forming an insulator 13M and a gate electron layer on the active pattern
Forming a photoresist pattern on the gate electrode layer using the photoresist
Forming an insulating pattern by dry etching , as Oshima discloses dry etching conductive film 14-M1 and insulating film 13M (parea.  0062 and Fig. 4B)
Forming a gate electrode by wet etching a side surface of the gate electrode using the photoresist pattern, as Oshima discloses wet etching is necessary to control the side etching of the metal gate layers (para. 0062) and Oshima also discloses indium in the metal oxide semiconductor  (para. 0046).
Oshima is silent with respect to the order of wet etching to form a preliminary gate pattern.
Watanabe, in the same field of endeavor of manufacturing TFT (Abstract), discloses  partially wet etching using resist as a mask and partially dry etching attacked layers (col. 5, lines 42-67 and col. 6, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Watanabe with the method disclosed by Oshima in order to avoid overhang and damage to underlying layers as disclosed by Watanabe.and because the order of adding ingredients is considered obvious (MPEP 2144.04(IV)(C) Changes in sequence of adding ingredients).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2017/0125604 A1) in view of Watanabe et al (US 6,255,706 B1)(“Watanabe”)  and of Lin et al (US  5,670,062)(“Lin”) as applied to claim 18 above, and further in view of Hargrove et al (US 2010/0213555 A1)(“Hargrove”).
Oshima in view of Watanabe and of Lin discloses the limitations of claim 18 as stated above.  Oshima also discloses the electrically conductive layers 14-2 and 14-3 are different materiasl and that they have different etch rates from layer 14-1, as can be seen from Fig. 4A and Fig. 4B, the etching rates are different.   Oshima in view of Watanabe and of Lin are silent with respect to the recited first layer of the gate.
Hargrove, in the same field of endeavor of forming transistors (para. 0002), discloses a metal oxide gate cap and a metal layer on the gate insulating layer (para. 0029- 0030) , which decreases the need for high k insulating layers (para. 0005), which would simplify production.  Although Hargrove does not disclose the recited metal oxide, Hargrove does recite a list of oxides (para. 0021) and Hargrove also 
It would have been obvious to one of ordinary skill in the art to combine the arrangement disclosed by Hargrove with the method disclosed by Oshima in view of Watanabe and of Lin in order to obtain the benefit disclosed by Hargrove as stated above.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2017/0125604 A1) in view of Watanabe et al (US 6,255,706 B1)(“Watanabe”)  Lin et al (US  5,670,062)(“Lin”)  and of Hargrove et al (US 2010/0213555 A1)(“Hargrove”) as applied to claim 19 above     and of Kim et al (US 2013/0127694 A1)(“Kim”)as applied to claim 18 above, and further in view of Kim et al (US 2014/0127694 A1)(“Kim”).
Oshima in view of Watanabe and of Lin and of Hargrove discloses the limitations of claim 19 as stated above.  Oshima in view of Watanabe and of Lin and of Hargrove is silent with respect to oxygen ions.
Kim, in the same field of endeavor of fabricating TFT (Abstract), discloses oxygen ions in the metal oxide semiconductor (para. 0101), the metal oxide semiconductor includes indium (para. 0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Kim with the method disclosed by Oshima in view of Watanabe and of Lin and of Hargrove in order to obtain the benefit of control of carrier concentration (Kim,para. 0034).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895